Citation Nr: 9930278	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a kidney condition.

2.  Entitlement to service connection for a head injury.

3.  Basic eligibility for pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1973 to May 1974.  

The issues stated on the face of this decision came to the 
Board of Veterans' Appeals (Board) from an August 1996 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In 1974, the appellant commenced a claim alleging entitlement 
to service connection for a kidney condition.  In an April 
1975 decision, the RO denied his claim on the basis that 
kidney disease was not shown by the evidence of record.  
Notice of the RO's denial and information concerning the 
appellant's appellate rights were addressed in a letter dated 
in May 1975.  Appellate action was not initiated, and the 
decision became final.  The appellant applied to reopen the 
claim in 1979, but the RO refused to reopen the claim that 
December.  Notice of that decision was issued in December 
1979.  Since appellate action was not initiated, the decision 
became final.  

In 1996, the appellant applied to reopen the claim.  In an 
August 1996 decision, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of service connection for a kidney condition, and 
denied the claim of service connection for a head injury.  
The RO also denied entitlement to nonservice-connected 
pension.  In September and October 1996, VA received the 
appellant's statements expressing his disagreement with the 
decision.  A statement of the case was issued in November 
1996.  In December 1996, the appellant filed his substantive 
appeal, which included a request for a hearing.  A review of 
the record shows that the appellant requested a hearing, 
which was scheduled, but the appellant canceled it. 

In a November 1996 decision, the RO denied the claim of 
service connection for a psychiatric condition.  In the 
substantive appeal the appellant filed in December 1996, he 
referred to the claim of service connection for a psychiatric 
condition.  A statement of the case was issued in January 
1997, and a supplemental statement of the case was issued in 
February.  However, the appellant did not file a substantive 
appeal.  Therefore, the claim is not in appellate status and 
not before the Board at this time.  


FINDINGS OF FACT

1.  In an unappealed decision of December 1979, the RO 
refused to reopen the claim of entitlement to service 
connection for a kidney condition on the basis that new and 
material evidence had not been submitted. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in December 1979 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is no competent (medical) evidence of record which 
establishes a current disability which could be related to a 
head injury sustained during service.  

4.  The appellant served on active duty for training from 
November 1973 to May 1974. 


CONCLUSIONS OF LAW

1.  The RO's refusal to reopen the claim of entitlement to 
service connection for a kidney condition is final; evidence 
submitted since that refusal to reopen the claim is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (1999).

2.  The appellant has not submitted a well-grounded claim for 
service connection for a head injury.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  The appellant does not have qualifying wartime service 
for nonservice connected disability pension benefits.  38 
U.S.C.A. § 1521, (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.6 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Kidney Condition: New and Material
Evidence to Reopen the Claim

The appellant's enlistment examination and medical history 
report of July 1973 are negative for reports of kidney 
conditions.  The service medical records show that in March 
1974, the appellant was treated for left flank CVA 
(costovertebral angle) pain of unknown etiology.  An IVP 
(intravenous pyelogram) showed that pyelocalyceal collecting 
systems were normal bilaterally, and that there was mild 
delayed emptying of the right kidney.  (This was described as 
"a very slight delay on the left side" in the hospital 
clinical record.)  Obstruction and stones were not seen.  

Pursuant to his claim of service connection for a kidney 
condition, the appellant was afforded a VA examination in 
February 1975.  The examiner reported a diagnosis of kidney 
condition by history.  

In an April 1975 decision, the RO denied his claim on the 
basis that kidney disease was not shown by the evidence of 
record.  

When the appellant was treated for left epididymis in 
December 1977, it was noted that a renal scan was within 
normal limits.  VA treatment records show that the appellant 
was treated for a probable upper urinary infection in October 
1979.  

In December 1979, the RO refused to reopen the claim.  In the 
absence of an appeal, the RO's decisions of 1975 and 1979 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, VA must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
appellant's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record since the 
RO refused to reopen the claim in December 1979.  That 
evidence consists of records submitted in support of a claim 
for Social Security Administration (SSA) disability benefits, 
VA treatment records, lay statements, and a copy of a March 
1974 service medical record received in October 1996.  

Records relied upon by SSA included medical reports and 
letters regarding the extent of injuries to the groin and 
genital area that the appellant sustained at work in August 
1982.  In a January 1983 letter, Dr. R. A. Crawford, Jr. 
reported that the appellant was hospitalized and a cystoscopy 
was performed.  A left inguinal hernia repair was conducted 
in 1982.  The appellant denied previous injury to the 
genitalia or abdominal wall, or previous hernia.  In a 
January 1983 letter, Dr. Jose A. Celis reported that from a 
urological standpoint, no urological disease was suspected, 
diagnosable, or required treatment at that time.  A September 
1982 CAT scan revealed normal-appearing kidneys without any 
evidence of hematoma.  A cystoscopy and retrograde pyelogram 
of November 1982 were essentially within normal limits.  

When hospitalized and treated for psychiatric conditions in 
July 1996, it was noted that there was a history of left 
kidney damage.  VA records also show that the appellant 
complained of left kidney pain in September 1996.  

In an August 1996 statement, the appellant reported that 
during karate instruction, a lieutenant kicked him in the 
side; after that he was hospitalized with bleeding in the 
left kidney.  A life-long friend of the appellant also 
reported this in an August 1996 statement, although he did 
not state that he had witnessed the injury, or that he had 
even served with the appellant. 

In October 1996, VA received copies of two March 1, 1974, 
service medical records which reflect the appellant's 
complaint of pain in his left side, and report that he had 
been urinating more than usual.  

The Board finds that the evidence is not new and material.  
The evidence presented demonstrates that the appellant 
complained of pain in his left side during service, which was 
shown by the evidence which was already of record when the RO 
refused to reopen the claim.  The statements regarding the 
appellant being kicked in the side by a lieutenant is new, 
but not material.  The statement may explain why the 
appellant was treated for left flank pain during service, but 
it is not a medical opinion to the effect that the appellant 
has a kidney condition or that such condition is the result 
of disease or injury in service.  The only evidence that 
relates concern for damage to the kidneys and a specific 
event, are the records regarding the appellant's work-related 
accident in 1982.  Overall, the evidence presented is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, it is the determination of the Board 
that the evidence presented by the appellant with regard to 
his claim of entitlement to service connection for a kidney 
condition is not new and material, thus the claim is not 
reopened.

Service Connection for a Head Injury

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the appellant has presented evidence of a well-
grounded claim under 38 U.S.C.A. § 5107(a) for service 
connection for a head injury.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the appellant's claim 
is not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the appellant's 
service and post-service medical records.  

The appellant's enlistment examination and medical history 
report of July 1973, as well as the treatment records 
associated with the claims folder, are negative for reports 
of head injuries.  However, in statements in support of his 
claim, the appellant contends that he sustained an injury to 
the head during service.  Although the service medical 
records do not reflect such an injury, the appellant's 
statements are sufficient (for the purpose of determining 
whether a claim is well-grounded) to show that the incident 
occurred.  Normally, where the issue is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the appellant's solitary 
testimony may constitute sufficient evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Here, the medical evidence of 
record lacks any indication that there are specific residuals 
from this injury.  

The post-service medical records, including those considered 
by SSA and VA treatment records, reflect the diagnosis and 
treatment of various psychiatric conditions such as anxiety, 
depression, adjustment disorder, personality disorder, and 
PTSD.  The findings and opinions stated in these reports were 
made in relation to the accident the appellant was involved 
in at work in 1982, and contain no medical opinions which 
relate these disorders to a head injury in service. 

Also, VA treatment records dated in the 1990s reflect the 
complaints of and treatment for headaches, but contain no 
opinions that relate the condition to a head injury incurred 
during service.  A November 1995 CT scan of the paranasal 
sinuses revealed no significant abnormality in the frontal, 
ethmoidal, maxillary or sphenoid sinuses, and there was some 
nasal septal deviation to the left.  In May 1996, the 
appellant was treated for migraine headaches and blurred 
vision in the right eye.  A history of chronic headaches was 
noted.  It was also noted that he had developed right facial 
numbness.  A January 1996 CT of the head was negative.  The 
CT scan performed during his course of treatment was without 
abnormalities.  A physician opined that the appellant had 
right cranial nerve sixth palsy secondary to his diabetes.  
When hospitalized and treated for psychiatric conditions in 
July 1996, it was noted that the appellant had been suffering 
from migraines since 1992.  Another handwritten entry 
indicates that he has had problems with migraines since 1982.  
The records reflect a diagnosis of migraine cephalalgia.  

Even though the appellant's statement is sufficient, for 
preliminary analysis, to show that he injured his head during 
service, the remaining evidence does not tend to demonstrate 
that there are any residuals associated with the injury.  
Therefore, the claim is not well-grounded since there is not 
a current disability.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well-grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
appellant's assertions that he has a current disability 
related to a head injury sustained during service, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well-grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the appellant cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well-grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the November 1996 statement of the case.  To obtain 
further consideration of the matters on appeal before the 
Board, the appellant may file a claim supported by medical 
evidence demonstrating residuals of a head injury and 
relating them to a disease or injury during service.  

Entitlement to Nonservice-Connected Pension

Qualifying service for nonservice-connected disability 
pension is established if a veteran served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, was 
discharged or released from such service because of a 
service-connected disability; or served for a period of 90 
days or more and such period either began or ended during a 
period of war; or served for an aggregate of 90 days or more 
in two or more separate periods of service during the same or 
different war periods.  38 U.S.C.A. § 1521(j) (West 1991); 38 
C.F.R. § 3.3(a)(3) (1999).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(1999).

Under 38 C.F.R. § 3.2(f), the Vietnam era covers the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  In all other cases, 
the Vietnam era is the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases. 

In this case, the appellant served on active duty for 
training from November 1973 to May 1974.  Therefore, he did 
serve 90 days or more, and during a period of war.  However, 
his service only included active duty for training, not 
"active military, naval, or air service."  

Under 38 C.F.R. § 3.6(b)(1), active duty means full-time duty 
in the Armed Forces, other than active duty for training.  
Under 38 C.F.R. § 3.6(a), active military, naval, and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 

Here, the appellant's service only included active duty for 
training, and the evidence thus far does not indicate that he 
was disabled or died due to a disease or injury incurred or 
aggravated in line of duty.  Therefore, he is not a 
"veteran" and does not meet the basic eligibility 
requirements for nonservice connected disability benefits; 
his claim must be denied by operation of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a kidney 
condition, and the appeal is denied.  

The claim of entitlement to service connection for a head 
injury is not well grounded, and the appeal is denied.

Entitlement to basic eligibility for nonservice-connected 
pension benefits has not been established, and the appeal is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

